Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/21 has been entered.
Response to Amendment
The Amendment filed 4/1/21 has been entered. Claims 1-23 remain pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Batarseh et al. (US 2018/0266226- cited previously) in view of Gano et al. (US 2003/0075339). 	With respect to independent claim 1, Batarseh discloses a downhole tool, comprising:KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to depending claim 2, Batarseh discloses wherein the ceramic materials increase in temperature at a rate of 1000° Celsius /3 minutes in response to receiving the electromagnetic radiation (Abstract, [0029], and [0030]). 	With respect to depending claim 3, Batarseh discloses wherein the ceramic materials comprise clay ([0032]). With regard to the remaining material of the Markush group, the Office considers this as an obvious variant to that disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such a material. 	With respect to depending claim 4, Batarseh discloses wherein the tool further comprises one or more nozzles operable to release at least one of air or water (Abstract and [0027]). 	With respect to depending claim 5, the combination of Batarseh and Gano teaches wherein the expandable casing further comprises steel (Abstract, [0024]-[0026], and Fig. 1). 	With respect to depending claim 6, the combination of Batarseh and Gano teaches expanding the casing (Abstract, [0024]-[0026], and Fig. 1). However, the references are silent regarding the specific mechanism of action, i.e., hydraulically. Nevertheless, the Office considers it obvious and well known that expanding tubulars may operate due to hydraulic pressure. 	With respect to depending claim 7, Batarseh discloses wherein the electromagnetic source generates electromagnetic radiation having frequencies in a microwave region of the electromagnetic spectrum (Abstract, [0008], and [0022]). 	With respect to depending claim 8, the combination of Batarseh and Gano teaches wherein the expandable casing comprises one or more mechanical mechanisms, corresponding to an expansion KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to depending claim 13, Batarseh discloses wherein the support structure includes latching mechanisms (Abstract, [0024], and Fig. 2). 	With respect to depending claim 14, Batarseh discloses further comprising a centralizer operable to centralize the downhole tool relative to the walls of a wellbore when it is positioned in the wellbore (Abstract, [0008], [0022], [0024], and Fig. 2). 	With respect to depending claim 15, Batarseh discloses further comprising a motor operable to rotate the casing (Abstract and [0034]). 	With respect to depending claim 16, Batarseh discloses wherein the ceramic materials increase in temperature at a rate of 1000° Celsius /3 minutes in response to receiving the electromagnetic radiation (Abstract, [0029], and [0030]). 	With respect to depending claim 17, Batarseh discloses wherein the ceramic materials comprise clay ([0032]). With regard to the remaining material of the Markush group, the Office considers this as .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Batarseh et al. (US 2018/0266226- cited above) in view of Gano et al. (US 2003/0075339- cited above), and further in view of Caryotakis (The Klystron: A Microwave Source of Surprising Range and Endurance, 1997- cited previously). 	With respect to depending claim 18, Batarseh discloses an electromagnetic radiation source KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). Furthermore, it also would have been obvious to make this substitution since the klystron taught by Caryotakis has a “surprising range and endurance.”
Response to Arguments
Applicant’s arguments filed 4/1/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674